******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. ANDREW DICKSON
               (AC 35542)
                   Lavine, Keller and Flynn, Js.
         Argued March 13—officially released June 3, 2014

   (Appeal from Superior Court, judicial district of
                 Fairfield, Thim, J.)
  Andrew S. Liskov, for the appellant (defendant).
  Katherine E. Donoghue, special deputy assistant
state’s attorney, with whom, on the brief, were John
C. Smriga, state’s attorney, and Joseph T. Corradino,
senior assistant state’s attorney, for the appellee (state).
                           Opinion

   LAVINE, J. The defendant, Andrew Dickson, appeals
from the judgment of conviction, rendered after a jury
trial, of assault in the first degree in violation of General
Statutes § 53a-59 (a) (1), and conspiracy to commit
robbery in the first degree in violation of General Stat-
utes §§ 53a-48 and 53a-134 (a) (4). On appeal, the defen-
dant claims that the trial court’s rulings with regard to
(1) the in-court identification made by the complaining
witness, (2) juror misconduct, and (3) the charge to the
jury constituted an abuse of its discretion and thereby
violated his state and federal constitutional rights. We
affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts beyond a reasonable doubt. Sometime prior to
January 9, 2010, Akeem Lyles placed an advertisement
on Craigslist offering to sell an all-terrain vehicle.1 Lyles
had no intention of selling such a vehicle, however, but
planned to rob the person who arrived at an agreed
upon location intending to purchase the vehicle.2 On
January 3, 2010, Albert Weibel, a Massachusetts resi-
dent, and Matthew Shaw responded via e-mail to Lyles’
Craigslist advertisement. Lyles communicated with
Weibel via telephone, but he did not give Weibel his
name. The two arranged to meet at Terrace Circle in
Bridgeport on the night of January 9, 2010. Weibel and
Shaw borrowed a pickup truck and drove to Terrace
Circle as agreed. When they arrived at Terrace Circle,
it was dark, and no one was present. They waited
approximately ten minutes until Weibel called Lyles.
Weibel stated that he was waiting outside with a friend.
  At the time, Lyles was in a nearby apartment with
Giovanni Reyes and the defendant. Lyles explained his
plan to the two men and asked if they wanted to join
him because he needed help controlling more than one
victim. Reyes and the defendant agreed. They left the
apartment armed with guns Lyles provided at approxi-
mately 9:30 p.m. Lyles had a .40 caliber Smith and Wes-
son handgun; Reyes had a paintball gun that resembled
an assault rifle. The defendant had a .38 special revolver.
   Weibel called Lyles again. Lyles told him that he was
‘‘out back trying to unlock the quad . . . come around
and check it out.’’ Weibel took his flashlight, left the
pickup, and walked between two nearby buildings.
Shaw stayed in the pickup and observed three ‘‘black’’
men walk in Weibel’s direction. Weibel turned right
when he passed between two buildings. Lyles called
out to him, asking if it were he with the flashlight. When
Weibel responded affirmatively, Lyles told him to turn
and walk in the other direction. Weibel walked to the
other side; and when he was close to Lyles, Lyles put
a gun to Weibel’s head and demanded money. Weibel
told him he had no money. He turned around and saw
Reyes and the defendant with guns.3 The men demanded
money of him. Weibel attempted to walk away, but the
men hit him, demanded money, and took his cell phone.
Weibel covered his head, called for help, and walked
toward the pickup. As he got closer to the pickup, Lyles
broke away from the group and pointed a gun at Shaw.
   Shaw was nervous about the situation and was in the
process of sending a text message to Weibel when Lyles
tapped on the window of the pickup and pointed a gun
at his head. Lyles told Shaw to get out of the pickup.
As he was doing so, Lyles grabbed him and threw him
against a parked car and screamed at him to give him
the money. When Shaw informed Lyles that he did not
have the money, Lyles took Shaw’s cell phone and wal-
let. Lyles held a gun to the back of Shaw’s head and
continued to demand money. He also patted him down.
Reyes found between $40 and $50, an iPod, and a global
positioning system in the pickup and took them.
  In the meantime, as Weibel kept trying to get to the
pickup, Reyes and the defendant kept demanding
money and kept hitting him. The defendant held a gun
to Weibel’s head and threw him against a dumpster
near the pickup. Reyes looked through the pickup for
money. One of the men yelled that ‘‘this is taking too
long’’ and that the police would arrive soon and ran.
The defendant stayed behind with his gun pointed at
Weibel. The defendant stated to Weibel, ‘‘You’re a dead
man’’; then shot Weibel in the leg and neck, and ran
away. Shaw saw Weibel on the ground coughing up
blood. He ran to hold Weibel and screamed for help.
   The police arrived quickly. Paramedics arrived as
well and took Weibel to a hospital, where he remained
for eleven days. According to Vincent A. Manjoney,
Jr., a physician, if Weibel had not received immediate
medical attention, he would have bled to death. Approx-
imately one year later, Weibel was unable to identify
the person who shot him after viewing a police photo-
graphic array that included a photograph of the
defendant.4
   After the defendant shot Weibel, he met with Lyles
and Reyes at the place they had been prior to the rob-
bery. They borrowed a car and drove to ‘‘L’s’’ house on
Louis Street in south Bridgeport to avoid the police.
Once there, Lyles asked the defendant why he had shot
‘‘the guy’’ and where he had shot him. The defendant
replied that he ‘‘shot him in his leg and in his head
because we didn’t get any money.’’
  The defendant was arrested and charged with attempt
to commit murder in violation of General Statutes
§§ 53a-49 and 53a-54 (a), assault in the first degree in
violation of § 53a-59 (a) (1), conspiracy to commit rob-
bery in the first degree in violation of §§ 53a-48 and
53a-134 (a) (4), and two counts of robbery in the first
degree in violation of § 53a-134 (a) (4). The jury found
him guilty of assault in the first degree and conspiracy
to commit robbery. The jury found him not guilty of
the other charges. The court sentenced the defendant
to an effective term of twenty-five years in prison, fol-
lowed by ten years of special parole. Thereafter, the
defendant appealed.
                             I
   The defendant first claims that his state and federal
rights to due process were denied when the court
abused its discretion by permitting the complaining wit-
ness to identify him in court by means of a procedure
that he claims is unnecessarily suggestive.5 We disagree.
   The following procedural history is relevant to the
defendant’s claim. Prior to the presentation of evidence
on August 31, 2012, the defendant filed a motion in
limine, pursuant to article first, § 8, of the constitution
of Connecticut, to preclude Shaw and Weibel from mak-
ing an in-court identification of him. In his motion to
preclude, the defendant asserted that the in-court iden-
tification procedure typically employed in criminal mat-
ters where the defendant is seated at counsel table is
unnecessarily suggestive. He further contended that
that identification procedure is conducive to such irrep-
arable misidentifications as to render them constitu-
tionally unreliable and a violation of his state right to
due process of law. The defendant requested that an
alternative identification procedure be used, i.e., that
the alleged perpetrator ‘‘be selected from a larger group
of individuals who possess similar characteristics,
including age, weight, complexion and hair style.’’ After
the jury had been selected and before the presentation
of evidence, the defendant orally renewed his motion
in limine. The court denied the motion in limine, stating
that the identification would proceed in the ‘‘tradi-
tional manner.’’
   On direct examination, Weibel testified that he was
shot by an African-American male. He also identified
the defendant, who was seated next to his defense coun-
sel. On cross-examination, the defendant questioned
Weibel about the location of the robbery, the lack of
lighting, and Weibel’s inability to identify the defendant
from a photographic array presented to him by the
police.
  The state also presented testimony from Lyles, a
cooperating witness. Lyles identified the defendant,
whom he had known his entire life because their moth-
ers were friends. He also testified that he told the defen-
dant about his plan to rob Weibel and that the defendant
wanted to participate in the robbery. He also testified
that the defendant took a .38 special revolver to the
robbery and held it to Weibel’s head. As he was fleeing
the scene, Lyles heard two gunshots, which he recog-
nized as coming from a .38 special. When Lyles asked
him, the defendant stated that he shot Weibel in the
leg and head because the conspirators did not get any
money. Lyles’ proffer and plea agreements were admit-
ted into evidence, and both parties questioned him
extensively about his understanding of them. During his
cross-examination of Lyles, the defendant repeatedly
pointed out numerous instances in which Lyles had
been untruthful.6 We now turn to the defendant’s claim.
   The law, presently, is clear that an in-court identifica-
tion need not be excluded if it is not the product of an
impermissible out-of-court identification. Although the
‘‘United States Supreme Court has set standards as to
when a pretrial identification must be excluded and
under what circumstances an in-court identification
that follows an impermissible pretrial identification
must be excluded . . . [that court] has not set any
guidelines for in-court identification procedures or indi-
cated that in-court identifications must be made in any
way that is not suggestive. . . . Generally, an in-court
testimonial identification need be excluded, as violative
of due process, only when it is tainted by an out-of-
court identification procedure which is unnecessarily
suggestive and conducive to irreparable misidentifica-
tion. . . . The Supreme Court has not extended its
exclusionary rule to in-court identification procedures
that are suggestive because of the trial setting. . . .
There is no constitutional requirement that an in-court
identification confrontation be conducted as a lineup
or be otherwise free of suggestion.’’ (Citations omitted;
internal quotation marks omitted.) State v. Smith, 200
Conn. 465, 469–70, 512 A.2d 189 (1986).
  In this case, there is no question that Weibel did not
make an out-of-court identification of the defendant.
We conclude, therefore, that pursuant to controlling
precedents there was no due process basis on which
to exclude Weibel’s testimonial identification of the
defendant at trial, and the court did not violate the
defendant’s constitutional rights.
   We also conclude that the court did not abuse its
discretion by denying the defendant’s request for an
alternate identification procedure. ‘‘The manner in
which in-court identifications are conducted is not of
constitutional magnitude but rests within the sound
discretion of the trial court.’’ Id., 470. The United States
Supreme Court has stated: ‘‘It is part of our adversary
system that we accept at trial much evidence that has
strong elements of untrustworthiness—an obvious
example being the testimony of witnesses with a bias.
While identification testimony is significant evidence,
such testimony is still only evidence, and . . . [c]oun-
sel can both cross-examine the identification witnesses
and argue in summation as to factors causing doubts
as to the accuracy of the identification . . . .’’ (Internal
quotation marks omitted.) Manson v. Brathwaite, 432
U.S. 98, 113 n.14, 97 S. Ct. 2243, 53 L. Ed. 2d 140 (1977).
  Our Supreme Court has stated that it knows ‘‘of no
authority which would prohibit, as unduly suggestive,
an exclusively in-court identification. . . . The defen-
dant’s protection against the obvious suggestiveness in
any courtroom identification confrontation is his right
to cross-examination. . . . The innate weakness in any
in-court testimonial identification is grounds for assail-
ing its weight rather than its admissibility.’’ (Citations
omitted; internal quotation marks omitted.) State v.
Smith, supra, 200 Conn. 470.7
   In this case, under controlling legal principles, the
adversarial system functioned to protect the defendant
as to the reliability of Weibel’s in-court identifications.
Defense counsel had an opportunity to cross-examine
him and point out the fact that he could not identify
the defendant in a photographic array prepared by the
police. During his final argument, defense counsel
unsurprisingly highlighted the suggestive nature of Wei-
bel’s in-court identification. He stated in that regard:
‘‘And then you have an identification in this courtroom.
My client is sitting here, next to me, the only other
black man in this courtroom is a court marshal with a
uniform. And Mr. Weibel is sitting here looking at a
group. Is there a surprise on who you’re going to select?
It’s practically a neon light pointed to the gentleman
seated next to his lawyer.’’
   Moreover, there was other evidence identifying the
defendant as the man who shot Weibel. Lyles testified
that the defendant participated in the robbery, that he
was armed with a .38 special, and that Weibel remained
behind after he and Reyes fled Terrace Circle. In addi-
tion, Lyles testified that the defendant told him that he
shot Weibel because the conspirators did not get any
money. Weibel’s in-court identification, therefore, was
not the only evidence identifying the man who shot
him.8
   For the foregoing reasons, the defendant’s claim that
the court abused its discretion by admitting Weibel’s
in-court identification fails.
                            II
   The defendant’s second claim is that the court abused
its discretion by denying his motion for a mistrial due
to juror misconduct.9 We disagree.
  The following facts are relevant to our resolution
of this claim. The jury commenced deliberations on
September 10, 2012. On September 14, 2012, after the
luncheon recess, the court informed both counsel in
chambers that it had received a message from a lawyer
with no connection with the case. The lawyer reported
to the court that he had received an e-mail from some-
one whom he believed was sitting on a criminal jury.
The e-mail to the lawyer stated: ‘‘If someone were shoot-
ing a .38 special, is it possible to shoot two rounds by
accident?’’ The e-mail address of the sender contained
the name Stacy, which was the name of one of the
jurors. The lawyer informed the court that he had not
responded to the e-mail. The court informed counsel
because a .38 special was involved in this case, it
intended to question the jurors.
   The court then addressed the jury panel, stating: ‘‘I
received a communication from an attorney reporting
that he received an e-mail from someone who was sit-
ting on a criminal jury . . . . So, I have to inquire as
to whether or not that has occurred. If so, just what
the communications were. So, please stop your deliber-
ations at this time. And we’ll go in order in which the
jurors were selected. But in the meantime, could you
all step into the jury room. And you’ll come out one
by one.’’
  The first three jurors stated that they had not sent
an e-mail to anyone about the case and that they had
discussed the case only with the other jurors. Stacy is
the name of juror four. The court informed her of the
name of the lawyer from whom it had received the
message concerning a .38 special. Juror four acknowl-
edged that the address on the e-mail was hers, but she
informed the court that anyone in her household can
use that address. She stated that she did not send the
message inquiring about the .38 special. Juror four also
stated that she had not spoken to a nonjuror about the
case or let a nonjuror speak to her about it. The court
questioned her further about the message from the law-
yer whom the court identified by name.10 Juror four
responded: ‘‘My boys have access to my e-mail. And
they know [the lawyer] as well. And he talks to them
often about all kinds of firearms and has promised
to take them to the shooting range.’’ Juror four then
returned to the jury room. The remaining two jurors
indicated that they had not sent any e-mails concerning
the case and had not communicated with a nonjuror
about it.
  The court heard from counsel. The prosecutor sug-
gested that the court question juror four at greater
length about the age of her children, the nature of their
relationship with the lawyer, and their interest in fire-
arms. In the alternative, the prosecutor requested that
juror four be replaced by an alternate juror. Defense
counsel agreed with the prosecutor that juror four
needed to be removed from the case but not replaced
with an alternate juror. Defense counsel asked the court
to declare a mistrial. The court then conferred with
counsel in chambers.
   When court reconvened, the court stated that an
e-mail left the household of juror four and was sent to
a lawyer, who did not respond to it. Although a message
was sent from juror four’s household, no message was
received in reply. The court concluded, therefore, that
the jury had not received any material other than what
was in evidence and that the jury would continue its
deliberations. Defense counsel requested that the court
inquire further of juror four to provide a more complete
record for review on appeal. The court agreed.
  The court again inquired of juror four individually.
She responded that her children at home were, at the
time, fourteen and fifteen years old. When she arrived
home the prior day, her fifteen year old had been using
her computer to print his school work, which he obtains
through her Gmail account. She denied having dis-
cussed the case with her children, despite an e-mail
asking about a .38 special having been sent from her
household.
    The court then addressed all of the jurors, stating,
‘‘it appears to me that an e-mail left one of the jurors’
homes and went to someone. And that person received
it, did not respond back. But it’s important that we do
not communicate to anyone except the jurors. And you
don’t let anyone communicate to you about the case.
You decide the case solely on the material that was
presented here in this courtroom while court was in
session.’’ The court then excused the jury to continue
its deliberations. The court clarified its ruling at the
request of the prosecutor, stating, ‘‘There was no taint.
No information was received by the juror, and the
juror’s mind was not molded by discussion of others.’’
   ‘‘Jury impartiality is a core requirement of the right
to trial by jury guaranteed by the constitution of Con-
necticut, article first, § 8, and by the sixth amendment
to the United States constitution. . . . In essence, the
right to jury trial guarantees to the criminally accused
a fair trial by a panel of impartial, indifferent jurors.
. . . The modern jury is regarded as an institution in
our justice system that determines the case solely on
the basis of the evidence and arguments given [it] in
the adversary arena after proper instructions on the
law by the court. . . . Consideration [by the jury] of
extrinsic evidence is presumptively prejudicial because
it implicates the defendant’s constitutional right to a
fair trial before an impartial jury.’’ (Citations omitted;
footnote omitted; internal quotation marks omitted.)
State v. Brown, 235 Conn. 502, 522–23, 668 A.2d 1288
(1995).
   The trial court has broad discretion to determine the
form and scope of the proper response to allegations
of juror misconduct. Id., 523. On appeal, an appellate
court’s role is to consider ‘‘whether the trial court’s
review of alleged jury misconduct can fairly be charac-
terized as an abuse of its discretion. . . . Even with
this circumscribed role, we have reserved the right to
find an abuse of discretion in the highly unusual case
in which such an abuse has occurred.’’ Id., 524.
   Our Supreme Court has held that ‘‘a trial court is
required to conduct a preliminary inquiry, on the record,
whenever it is presented with information tending to
indicate the possibility of juror misconduct or partial-
ity.’’ (Internal quotation marks omitted.) State v. Mer-
riam, 264 Conn. 617, 672, 835 A.2d 895 (2003). ‘‘Any
assessment of the form and scope of the inquiry that
a trial court must undertake when it is presented with
allegations of jur[or] [bias or] misconduct will necessar-
ily be fact specific. No one factor is determinative as
to the proper form and scope of a proceeding. It is the
trial court that must, in the exercise of its discretion,
weigh the relevant factors and determine the proper
balance between them. . . . Consequently, the trial
court has wide latitude in fashioning the proper
response to allegations of juror bias.’’ (Internal quota-
tion marks omitted.) Id., 673.
   In the present case, the court conducted an inquiry
when it learned that an e-mail had been sent from the
account of one of the jurors regarding a .38 special by
questioning each member of the jury individually. The
inquiry revealed that the subject e-mail came from the
e-mail account of juror four. This court does not make
credibility determinations, but any observer would find
it difficult to believe juror four’s denial that she did not
send the e-mail or discuss the case with her sons under
the circumstances. The content of the e-mail was evi-
dence specific.
   On appeal, the defendant argues that the trial court’s
failure to conduct a more extensive inquiry by taking
testimony from juror four’s children and the lawyer to
determine what conversations they may have had with
juror four concerning the trial was an abuse of its discre-
tion. We disagree. Whether juror four was truthful, how-
ever, is not the critical fact. The court did not deny the
defendant’s request for a mistrial on the basis of her
credibility. The defendant has not challenged the court’s
finding that the lawyer did not respond to the e-mail.
The court concluded that the jury had not been tainted
because the lawyer did not respond. There was no infor-
mation before the jury other than the evidence pre-
sented at trial.
   To prevail on a claim of juror misconduct, a defendant
‘‘must raise his contention of bias from the realm of
speculation to the realm of fact.’’ (Internal quotation
marks omitted.) State v. Mukhtaar, 253 Conn. 280, 297,
750 A.2d 1059 (2000). When the ‘‘court is in no way
responsible for the alleged juror misconduct, the defen-
dant bears the burden of proving that the misconduct
actually occurred and resulted in actual prejudice.’’
(Emphasis added.) State v. Feliciano, 256 Conn. 429,
449, 778 A.2d 812 (2001). The defendant here has not
demonstrated that any information that was not in evi-
dence came before the jury. Irrespective of whether
another judge may have resolved the matter differently,
we conclude that the court did not abuse its discretion
when it denied the defendant’s request to declare a
mistrial.
                            III
   The defendant also claims that the court abused its
discretion by denying his request to charge the jury that
he is ‘‘presumed to be not guilty,’’ rather than presumed
‘‘to be innocent.’’ We do not agree.
   The defendant submitted a request to charge in which
he asked the court to charge the jury that he is presumed
‘‘to be not guilty,’’ rather than presumed ‘‘to be inno-
cent.’’11 Following the court’s on the record charging
conference, the defendant renewed his request. The
court stated, ‘‘[n]o,’’ and that its charge tracked what
the Judicial Branch recommends with respect to the
presumption of innocence. The court instructed the jury
pursuant to the charge presented during the charging
conference.12
  ‘‘[A] claim of instructional impropriety regarding the
presumption of innocence . . . is of constitutional
magnitude.’’ State v. Lawrence, 282 Conn. 141, 178 n.22,
920 A.2d 236 (2007). ‘‘The principle that there is a pre-
sumption of innocence in favor of the accused is the
undoubted law, axiomatic and elementary, and its
enforcement lies at the foundation of the administration
of our criminal law.’’ (Internal quotation marks omit-
ted.) Taylor v. Kentucky, 436 U.S. 478, 483, 98 S. Ct.
1930, 56 L. Ed. 2d 468 (1978).
   The standard of review of a claim of instructional
impropriety is well known. ‘‘The pertinent test is
whether the charge, read in its entirety, fairly presents
the case to the jury in such a way that injustice is not
done to either party under the established rules of law.
. . . Thus, [t]he whole charge must be considered from
the standpoint of its effect on the [jurors] in guiding
them to the proper verdict . . . and not critically dis-
sected in a microscopic search for possible error. . . .
Accordingly, [i]n reviewing a constitutional challenge
to the trial court’s instruction, we must consider the jury
charge as a whole to determine whether it is reasonably
possible that the instruction misled the jury. . . . In
other words, we must consider whether the instructions
[in totality] are sufficiently correct in law, adapted to
the issues and ample for the guidance of the jury.’’
(Internal quotation marks omitted.) State v. Lavigne,
307 Conn. 592, 599–600, 57 A.3d 332 (2012).
   The substance of the defendant’s claim is that the
term ‘‘presumption of innocence’’ means that the defen-
dant did not do that with which he is charged. He posits
that ‘‘presumed not guilty’’ means that the defendant
may have done that with which he is charged, but the
state did not prove its case. The state has countered
that the defendant’s preference actually provides him
with less protection than that guaranteed by the
sixth amendment.
  ‘‘[I]n a criminal case the term [presumption of inno-
cence] does convey a special and perhaps useful hint
over and above the other form of the rule about the
burden of proof, in that it cautions the jury to put away
from their minds all the suspicion that arises from the
arrest, the indictment, and the arraignment, and to
reach their conclusion solely from the legal evidence
adduced. In other words, the rule about burden of proof
requires the prosecution by evidence to convince the
jury of the accused’s guilt; while the presumption of
innocence, too, requires this, but conveys for the jury
a special and additional caution (which is perhaps only
an implied corollary to the other) to consider, in the
material for their belief, nothing but the evidence, i.e.,
no surmises based on the present situation of the
accused.’’ (Emphasis in original; internal quotation
marks omitted.) Taylor v. Kentucky, supra, 436 U.S.
484–85.
   On the basis of our review of the court’s charge, we
conclude that it was correct in law, adapted to the
issues and provided ample guidance to the jury. We can
conceive of no way in which the jury was misled. The
court, therefore, did not abuse its discretion by charging
the jury with the words ‘‘the defendant is presumed to
be innocent.’’
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Lyles was a cooperating witness who had negotiated a plea agreement
in exchange for his testimony.
   2
     Lyles testified that he previously had used a similar Craigslist ruse to
rob others.
   3
     At trial, Weibel described all three men as being African-American and
‘‘pretty small,’’ smaller than he.
   4
     Shaw also was not able to identify the defendant.
   5
     The defendant framed the claim as follows: ‘‘The trial court abused its
discretion by either refusing to preclude the inherently and highly suggestive
in-court identification of the defendant, or in the alternative, by refusing
the defendant’s timely and reasonable requests for alternative identification
procedures so as to avoid the unnecessarily suggestive identification that
ultimately violated the defendant’s due process rights under both the federal
and Connecticut constitutions.’’
   Although the defendant alleges violations of both the state and federal
constitutions, he has not provided a separate analysis of the claim under
our state constitution. Generally, this court considers unanalyzed claims to
be abandoned. See State v. Garcia, 108 Conn. App. 533, 541 n.3, 949 A.2d
499, cert. denied, 289 Conn. 916, 957 A.2d 880 (2008). In this case, that
failure is of no consequence, as the state points out that ‘‘article first, § 8,
provides no greater protection than the federal constitution in the realm of
identification procedures.’’ State v. Marquez, 291 Conn. 122, 135, 967 A.2d
56, cert. denied, 558 U.S. 895, 130 S. Ct. 237, 175 L. Ed. 2d 163 (2009).
   6
     During his final argument, defense counsel suggested that Lyles was not
telling the truth about the defendant in order to get a good deal with the
state. The state responded that Lyles testified to having used the Craigslist
scheme on several occasions prior to January 9, 2010, and he did not impli-
cate the defendant in those robberies.
   7
     Although our Supreme Court has stated that it knows of no authority
that would prohibit unduly suggestive in-court identifications, it has not yet
reexamined the state of the law with respect to the reliability or accuracy
of eyewitness, in-court identifications in view of the scientific advances
in that area, which have called into question many previously prevalent
assumptions in eyewitness identification cases. See State v. Guilbert, 306
Conn. 218, 49 A.3d 705 (2012) (expert testimony as to factors that generally
have adverse effect on reliability of eyewitness identification admissible;
multiple factors affect eyewitness ability to recollect and identify perpetrator
of crime, particularly crimes of cross-racial nature).
   8
     We also note that the court gave the jury a detailed charge with respect
to eyewitness identification, which follows: ‘‘You must decide how much
weight to place on Mr. Weibel’s identification testimony. In appraising his
testimony you should take into account whether Mr. Weibel had adequate
opportunity and ability to observe the perpetrator on the date in question.
This will be affected by such considerations as length of time available to
make the observation, the distance between the witness and perpetrator,
the lighting conditions at the time of the offense, whether the witness had
known or seen the person at an earlier occasion, any history between them,
if any, whether anything distracted the attention of the witness during the
incident. You should also consider the witness’ physical and emotional
condition at the time of the—confrontation and the witness’ powers of
observation in general. . . .
   ‘‘You should take into account the circumstances under which the witness
first observed and identified the defendant, the suggestibility, if any, of the
procedure used in that viewing, physical descriptions that the witness may
have given to the police and any other factors which you find that relate
to the reliability of the identification of the defendant. You may consider
whether the identification witness some time before the trial was shown a
photo array that included a photo of the defendant and whether or not he
failed to identify the defendant at the time. Picking a defendant out of a
group of similar individuals is generally more reliable than a procedure
involving the presentation of the defendant alone to a witness.’’
   9
     The defendant framed his second claim as follows: ‘‘The trial court erred
in denying the defendant’s motion for mistrial when, on the evening of the
third day of deliberations, an e-mail from a sitting juror’s e-mail address
was sent from the juror’s home to a nonjuror attorney, seeking crucial
information concerning a critical aspect of the case under deliberations.’’
   10
      The court explained the message he received from the lawyer. The
lawyer wrote: ‘‘I discovered this e-mail when I came back . . . . It was
sent to my personal e-mail . . . from someone I know who may have been
serving on a criminal jury. And I did not feel completely comfortable with
the e-mail due to the jury service.’’ The e-mail message from the juror was
at the bottom of the lawyer’s message.
   11
      The defendant’s request to charge stated at more length: ‘‘In this case,
as in all criminal cases, the accused is presumed to be not guilty until, and
only if, he is proved guilty. That means that at the moment when he was
presented before you for trial, he stood before you free of any bias, prejudice
or burden arising from his position as the accused . . . .’’ (Emphasis in
original.)
   12
      With regard to the presumption of innocence, the charge instructed the
jury as follows: ‘‘The defendant . . . is presumed to be innocent of each
charge. The presumption of innocence remains unless you are satisfied
that the evidence considered in light of these instructions establishes the
defendant’s guilt on the charge beyond a reasonable doubt. The state has
the burden of proving beyond a reasonable doubt each essential element
of a charge.’’